Exhibit 10.2
ASSIGNMENT OF INVESTMENT AGREEMENT
     Total System Services, Inc., a corporation organized under the laws of
Georgia (“Assignor”), hereby transfers, conveys, and assigns all of its right,
title and interest in and to that certain Investment Agreement, dated as of
March 1, 2010, between Assignor and First National Bank of Omaha (as it may be
amended or supplemented from time to time, the “Investment Agreement”), pursuant
to Section 9.04 of the Investment Agreement, to Assignor’s wholly-owned
subsidiary, Columbus Depot Equipment Company, a corporation organized under the
laws of Georgia (“Assignee”). By its execution hereof, and as consideration for
such assignment, Assignee agrees to assume all of the obligations and duties of
Assignor set forth in the Investment Agreement pursuant to the terms thereof.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



WITNESS OUR HANDS AND SEAL this 1st day of April, 2010.

                      ASSIGNOR:       ASSIGNEE:    
 
                    TOTAL SYSTEM SERVICES, INC.       COLUMBUS DEPOT EQUIPMENT
COMPANY    
 
                   
By:
Name:
  /s/ Troy Woods
 
M. Troy Woods       By:
Name:   /s/ Jim Lipham
 
James B. Lipham    
Title:
  President and Chief Operating Officer       Title:   Chief Financial Officer  
 

Signature Page to Assignment of Investment Agreement

 